Proceeding pursuant to CPLR article 78 in the nature of prohi*705bition, inter alia, to prohibit the respondent, John C. Bivona, a Justice of the Supreme Court, from proceeding with the trial in an action entitled Minkow v Metelka, pending in the Supreme Court, Suffolk County, under index No. 29250/03.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
By order dated September 6, 2006 the respondent recused himself and returned the matter for reassignment to another justice. Accordingly, the proceeding has been rendered academic. Goldstein, J.E, Florio, Fisher and Lunn, JJ., concur.